SANBORN, Circuit Judge,
after stating the facts as above, delivered the opinion of the court.
The principles announced in U. S. v. Winona & St. P. R. Co. (No. 564) 67 Fed. 948, are decisive of this case. Conceding, but not deciding, that by the previous filing of the declaratory statement pre-emption rights had attached to this land at the time when the line of the railroad opposite to it was definitely fixed, this land was excepted from the grant to the railroad company. But the land was within the jurisdiction, and its disposition within the power, of the land department of the United States. The patent issued by that department to the railroad company was not void, but conveyed the legal title. The appellee William Hoard was a bona fide purchaser for value of that title, without notice of any defects in it; and Ms equitable rights as such purchaser are superior to the equitable claims of the United States to have the title restored to it, and constitute a complete defense to this suit.
The decree below must be affirmed, without costs to either party in this court, and it is so ordered.